Citation Nr: 1026940	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  05-16 371	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from February to June 1990, 
January to July 1991, December 1995 to August 1996, and March 
2002 to March 2003.

This appeal to the Board of Veterans Appeals (Board) arises from 
an October 2004 rating action that denied service connection for 
an acquired psychiatric disorder.

In March 2005, the Veteran testified at a hearing before a 
decision review officer at the RO.

In June 2007, the Veteran testified at a Board hearing before the 
undersigned Veterans Law Judge at the RO.

By decisions of September 2007 and September 2009, the Board 
remanded this case to the RO for further development of the 
evidence and for due process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The competent, probative medical evidence establishes that, 
while the Veteran was treated for an adjustment disorder in 
service, such disability resolved, and is not currently 
objectively demonstrated.

3.  The competent, probative medical evidence establishes no 
nexus between any current acquired psychiatric disorder and the 
veteran's inservice adjustment disorder.

4.  The law and regulations preclude the grant of service 
connection for disability that is the result of a veteran's abuse 
of alcohol or drugs, to include an alcohol- or substance-induced 
psychotic disorder.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric 
disorder are not met.  38 U.S.C.A. §§ 105, 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009)) essentially includes, upon the 
submission of a substantially-complete application for benefits, 
an enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
it defines the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the Board 
finds that all notification and development action needed to 
render a fair decision on the claim on appeal has been 
accomplished.

An April 2004 pre-rating RO letter informed the Veteran and his 
representative of the VA's responsibilities to notify and assist 
him in his claim, and what was needed to establish entitlement to 
service connection (evidence showing that he had a disease that 
began in or was made worse by his military service, or that there 
was an event in service which caused disease).  Thereafter, he 
was afforded opportunities to respond.  The Board thus finds that 
the Veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been provided ample 
opportunity to submit such information and evidence.  

Additionally, that RO letter provided notice that the VA would 
make reasonable efforts to help the Veteran get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and if needed, authorization to obtain them, and 
specified what evidence the VA had received, what evidence it was 
responsible for obtaining, to include Federal records, and the 
type of evidence that the VA would make reasonable efforts to 
get.  The Board thus finds that that letter satisfies the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and what 
evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the evidence, 
if any, to be provided by him.  As indicated above, all 3 content 
of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the VCAA 
be provided at the time that, or immediately after, the VA 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to the 
claimant.  In the matter now before the Board, the April 2004 
document fully meeting the VCAA's notice requirements was 
furnished to the Veteran prior to the October 2004 rating action 
on appeal.  

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all 5 elements of a service connection claim 
(veteran status, the existence of a disability, a connection 
between the veteran's service and that disability, the degree of 
disability, and the effective date pertaining thereto).  In this 
case, the veteran's status and the degree of disability are not 
at issue, and the RO furnished him notice pertaining to the 
effective date information by letter of March 2006, thus meeting 
the notice requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development on 
the claim currently under consideration has been accomplished.  
The RO, on its own initiative and pursuant to the Board remands, 
has made reasonable and appropriate efforts to assist the 
appellant in obtaining all available evidence necessary to 
substantiate his claim, to include obtaining all service and 
pertinent post-service VA and private medical records up to 2010.  
He was afforded comprehensive VA examinations in September 2004 
and March 2009.  Significantly, the Veteran has not identified, 
nor does the record otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  In March 2010, the Veteran stated that he had no 
additional information or evidence to submit in connection with 
his claim.        

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by appellate consideration of the claim on appeal 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection requires a finding of a current disability that is 
related to an injury or disease incurred in service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that it was incurred in service.  38 C.F.R. § 3.303(d).    

Direct service connection may be granted only when a disability 
was incurred or aggravated in line of duty, and not the result of 
the veteran's own willful misconduct or, for claims filed after 
October 1990, the result of his abuse of alcohol or drugs.  
38 U.S.C.A. § 105; 38 C.F.R. § 3.301(a).

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known poisonous 
substance or under conditions which would raise a presumption to 
that effect will be considered willful misconduct.  If, in the 
drinking of a beverage to enjoy its intoxicating effects, 
intoxication results proximately and immediately in disability, 
the disability will be considered the result of the person's 
willful misconduct.  38 C.F.R. § 3.301(c)(2).

The isolated and infrequent use of drugs by itself will not be 
considered willful misconduct; however, the progressive and 
frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy or 
experience their effects and the effects result proximately and 
immediately in disability, such disability will be considered the 
result of the person's willful misconduct.  38 C.F.R. 
§ 3.301(c)(3).
  
A disease incurred during active military service shall not be 
deemed to have been incurred in line of duty if such disease was 
a result of the abuse of alcohol or drugs by the person on whose 
service benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, or 
such excessive use at any one time, sufficient to cause 
disability to the user; drug abuse means the use of illegal 
drugs, or the use of substances other than alcohol to enjoy their 
intoxicating effects.  38 C.F.R. § 3.301(d).

The Veteran contends that he currently suffers from an acquired 
psychiatric disorder that had its onset in service.  He gave 
testimony to that effect at the March 2005 RO and June 2007 Board 
hearings.

A review of the service medical records discloses that the 
Veteran was psychiatrically normal on December 1989 enlistment 
examination.  He denied a history of nightmares or frequent 
trouble sleeping, recurring thoughts about his military 
experiences, depression or excessive worry, loss of memory or 
amnesia, and nervous trouble of any sort on January 1991 
examination, and he was psychiatrically normal on examination.

Post service, the Veteran denied a history of nightmares or 
frequent trouble sleeping, recurring thoughts about his military 
experiences, depression or excessive worry, loss of memory or 
amnesia, and nervous trouble of any sort on October 1991 military 
examination, and he was psychiatrically normal on examination.

In January 1992, the Veteran was hospitalized at a VA medical 
facility for detoxification after drinking and using crack 
cocaine.  During his hospital course, he developed skills to help 
him cope with his substance abuse problem.  Mental status 
examination at the time of hospital discharge in February showed 
no evidence of depression or psychosis, and the Veteran denied 
suicidal and homicidal ideation.  The diagnoses were alcoholism 
and crack cocaine addiction.

On March 1992 VA mental health evaluation, a social worker noted 
no history of prior psychiatric treatment of the Veteran.  It was 
noted that he used cocaine twice since discharge from a VA 
substance abuse program in February, that he had used cocaine on 
and off since 1986, and that he had served in a combat area in 
military service from January to July 1991, but had not been in 
actual combat.  Behavioral observations were that the Veteran was 
alert and cooperative, coherent and relevant in speech, and he 
appeared immature.  

In February and March 1994, the Veteran was hospitalized at a VA 
medical facility for detoxification with a history of alcohol and 
crack cocaine usage and stress.  The final diagnoses were 
polysubstance dependence, alcohol and cocaine.

In September and October 1994, the Veteran was hospitalized at a 
VA medical facility with a history of financial problems caused 
by his relapse use of cocaine and alcohol.  The diagnoses were 
cocaine dependence and narcissistic personality disorder. 

In early December 1994, the Veteran was hospitalized at a VA 
medical facility with a depressed mood, suicidal and homicidal 
ideations, and drug abuse, and he requested admission to a long-
term substance abuse rehabilitation program.  He gave a history 
of drinking alcohol and using crack cocaine daily.  During his 
hospital course, he was detoxified with a very good response.  He 
never showed any evidence of psychotic behavior, and in late 
December he showed no evidence of suicidal or homicidal ideation 
or of active mood or thought disorder.  The final diagnoses were 
polysubstance abuse or dependency, and antisocial personality 
disorder.

In January and February 1995, the Veteran was hospitalized at a 
VA medical facility for substance abuse treatment.  The diagnosis 
was continuous polydrug chemical dependency.

On January 1997 VA outpatient evaluation by a social worker, the 
Veteran stated that he was seeking inpatient treatment for 
alcohol and cocaine abuse.  He gave a 23-year history of alcohol 
abuse and a 13-year history of cocaine abuse.  

On August 1998 VA outpatient evaluation by an addiction 
therapist, the Veteran was noted to have recently completed 90 
days of inpatient treatment.  When seen again in September 1999, 
the Veteran reported using cocaine for the past 2 or 3 weeks due 
to frustration that his career goals had not worked out.

On psychological evaluation during his 4th period of active 
service in December 2002, the Veteran gave a history of stress, 
frustration, and anger at being treated unfairly because his 
command was planning on disciplinary proceedings against him for 
being absent without leave (AWOL).  The psychologist opined that 
the Veteran had sought treatment for secondary gain, i.e., an 
attempt to thwart the disciplinary proceedings, noting that his 
story was inconsistent, and he did not exhibit any symptoms of 
psychosis.  The provisional diagnoses were anxiety disorder and 
malingering.  When seen again the next day by another 
psychologist, the Veteran threatened to cut his wrists to 
demonstrate to his superiors how badly they were treating him, 
and he expressed relief that the pressure might go away when the 
examiner stated that he would refer him for hospital admission.

In mid-December 2002, the Veteran was hospitalized at a military 
medical facility following his reports of suicidal and violent 
thoughts toward his commanding officer in the setting of 
occupational and financial difficulties.  He reported significant 
anger toward his command following disciplinary proceedings for 
being AWOL.  On mental status examination, the Veteran denied 
depression, and there were no psychotic or manic symptoms, 
anxiety, or obsessive-compulsive disorder, or history of suicide 
attempts or violence.  Mood was frustrated and angry.  Affect was 
expansive.  Speech was goal-directed, yet with excessive detail.  
There were suicidal ideation and thoughts of hurting his 
commanding officer.  The Veteran perseverated on how he was a 
victim.  Judgment, impulse control, and insight were poor.  The 
examiner noted a history of alcohol and drug abuse with 
subsequent VA inpatient treatment in the 1990s.  

After treatment during his hospital course, it was planned to 
return the Veteran to duty, and that he not carry a weapon and be 
placed on low-stress duty while continuing counseling.  On mental 
status examination at the time of hospital discharge, the Veteran 
denied suicidal or homicidal ideation, and he was alert and 
oriented, with euthymic mood and normal affect.  Thought process 
was clear and linear, thought content and behavior normal, memory 
good, and there were no delusions or hallucinations.  Insight and 
judgment were fair.  The diagnosis was adjustment disorder.  The 
Veteran was noted to be experiencing multiple stresses from duty 
and other sources to include interpersonal relationships and 
finances, but he was motivated towards resolving his problems 
through counseling services.  He was psychiatrically cleared for 
any administrative action deemed appropriate by military command.      

In late December 2002, the veteran's counseling psychologist 
stated that the pressures on the Veteran that made his adjustment 
difficult included interpersonal relationships with his 
girlfriend and finances, as well as stress from his commanding 
officer, but he opined that the diagnosis of adjustment disorder 
was not so severe that the Veteran could not participate in his 
disciplinary proceedings; he needed time to develop his defense.  
Mental status examinations during all counseling sessions in 
January and February 2003 were within normal limits, and there 
was no suicidal or homicidal ideation. The Veteran was noted to 
be attending a weekly anger management group.      

On late January 2003 psychiatric evaluation, the examiner noted 
the veteran's significant drinking history and several recent 
disciplinary proceedings all involving being AWOL.  The Veteran 
described frequent conflicts in relationships outside and within 
the military, and reported rehabilitation treatment on several 
occasions for alcohol and drug abuse.  The Veteran was noted to 
have no insight into his alcohol problem.

On late February 2003 evaluation by his treating psychologist, 
the veteran's behavior and thought content were normal, and he 
was fully alert and oriented.  Mood and affect were unremarkable, 
and thought process was clear.  Memory was fair.  The examiner 
opined that the Veteran had the mental capacity to understand and 
participate in disciplinary proceedings, and that he was mentally 
responsible.  The diagnosis was adjustment disorder in remission, 
and the Veteran was felt to be a low suicide risk.  It was 
recommended that the Veteran be returned to duty without 
limitations, and he was felt to be fit for any administrative 
action deemed appropriate by military command.

Post service, the Veteran was seen in a VA outpatient clinic in 
October 2003 with complaints about his treatment in military 
service, poor sleep and appetite, weight loss, suicidal ideation, 
flashbacks, hypervigilance, and homelessness.  He minimized his 
alcohol intake and was very guarded about his history of 
substance abuse.  On mental status evaluation, the Veteran was 
appropriately dressed, with fair hygiene.  He was dramatic and 
irritable on presentation.  Speech was clear, and his thought 
pattern was circumstantial.  Mood and affect were irritable.  He 
denied suicidal and homicidal ideation, and there was no overt 
psychosis.  The diagnoses were adjustment disorder and rule-out 
malingering.

On November 2003 VA social work assessment, the Veteran sought 
assistance with shelter/housing, substance abuse, post-traumatic 
stress disorder (PTSD) symptoms, and income.  He had been 
sleeping in his car.  He gave a history of current and past 
problems with drugs (cocaine) and alcohol.

In December 2003, the Veteran was seen in the emergency room of 
the Detroit Receiving Hospital after he was found on a street by 
police holding a knife and scratching the inside of his left 
wrist.  He did not specifically state that he had any suicidal 
ideations, but due to his gesture of self-mutilation it was 
assumed that he was having suicidal ideation.  The conclusion was 
that the Veteran appeared to be suffering from an acute 
psychiatric illness.

Subsequently in December 2003, the Veteran was hospitalized at a 
VA medical facility because of suicidal thought, a depressed 
mood, auditory hallucinations, joblessness, and being without 
income.  A long history of past and current drug and alcohol 
abuse was noted.  The Veteran refused placement in a halfway 
house, and had no insight into his alcohol and cocaine abuse.  
The diagnoses were alcohol-induced mood disorder, and alcohol and 
cocaine dependency.

January 2004 VA outpatient records show continuing treatment and 
evaluation of the Veteran for drug and alcohol abuse.  A PTSD 
screen was noted not to be applicable to the Veteran.  After 
mental status evaluation by a clinical psychologist, the 
diagnostic impressions were schizoaffective-type schizophrenia 
and continuous alcohol dependence, and the examiner felt that the 
Veteran was not an appropriate candidate for a PTSD program.  
After subsequent mental status examination by a psychiatrist, the 
diagnoses were substance-induced mood disorder (alcohol and 
cocaine), alcohol and cocaine dependence, rule-out PTSD, and 
cluster B personality trait.  The Veteran was subsequently seen 
from February to April 2004 for clinical disorders variously 
diagnosed as schizophrenia, a schizoaffective disorder, rule-out 
schizoaffective disorder, continuous alcohol dependence, cocaine 
dependence, rule-out PTSD, and rule-out substance-induced mood 
disorder.

On September 2004 VA psychological examination, the examiner 
reviewed the claims folder and the veteran's medical records; his 
military history including a diagnosis of adjustment disorder in 
service in 2002; his abuse of alcohol since 1973 and cocaine 
since 1991; post-service VA outpatient diagnoses of schizophrenia 
and alcohol dependence, and the finding that the Veteran was not 
an appropriate candidate for a VA PTSD treatment program; private 
hospital records showing that the Veteran attempted to cut his 
wrist in December 2003; and VA hospital records showing diagnoses 
of alcohol-induced mood disorder, and alcohol and cocaine 
dependence.  After mental status examination and psychological 
testing, the examiner opined that the veteran's current 
psychiatric presentation was not consistent with an ongoing 
adjustment disorder, and appeared unrelated to his currently-
resolved adjustment disorder.  The diagnoses were alcohol-induced 
psychotic disorder with hallucinations and delusions, alcohol and 
cocaine abuse, and delayed-onset PTSD.  The PTSD diagnosis was 
made on the basis of the veteran's statements on a checklist and 
the Mississippi Scale, self-reported symptoms, and the veteran's 
reports of inservice stressors.

In February 2005, the Veteran was hospitalized at a VA medical 
facility for what was diagnosed as a psychosis and alcohol and 
cocaine abuse.  In February and March, the Veteran was 
hospitalized at another VA medical facility, and the discharge 
diagnosis was depressive disorder.  VA outpatient records show 
diagnoses of cocaine/alcohol dependency in June, and 
schizophrenia, schizoaffective type, substance-induced mood 
disorder, a history of continuous alcohol dependence, and a 
history of cocaine dependence in August.  In December, he was 
hospitalized at a VA medical facility, and the discharge 
diagnosis was polysubstance dependence.  VA outpatient 
assessments from late December 2005 to February 2006 included 
psychotic disorder, substance-induced mood disorder, cocaine and 
alcohol abuse, a history of continuous alcohol dependence, and a 
history of cocaine dependence.

August 2007 VA outpatient assessments were psychotic disorder and 
cocaine and alcohol abuse.  In October, the Veteran was noted to 
be not adhering to his medications, and he continued to drink 
alcohol and smoke crack cocaine.  In August 2008, he was 
hospitalized at a VA medical facility for alcohol and cocaine 
dependence, a substance-induced mood disorder, and rule-out 
chronic, undifferentiated-type schizophrenia.  In September, the 
VA outpatient assessments were psychotic disorder and history of 
alcohol and cocaine abuse.  In November, the Veteran was seen for 
treatment of a psychotic disorder; he felt that his symptoms were 
related to PTSD and not psychosis, and requested an evaluation 
for PTSD.  After early December VA outpatient psychiatric 
examination, the assessments were psychotic disorder and history 
of alcohol and cocaine abuse.  In mid-December, the Veteran was 
evaluated for the possibility of PTSD.  After testing including 
the Mississippi Scale and examination, the examiner concluded 
that evidence towards a diagnosis of PTSD was not seen.  

On March 2009 VA psychiatric examination, the physician reviewed 
the claims folder and the veteran's medical records, including 
records of treatment for drug and alcohol abuse, and December 
2008 records showing no evidence for PTSD.  After a review of the 
veteran's medical, psychiatric, military, educational, 
employment, and psychosocial history, and current mental status 
examination, the diagnoses were substance-induced psychotic 
disorder, and alcohol and polysubstance abuse in early full 
remission.  The doctor opined that the veteran's current 
psychiatric disorder was a substance-induced psychotic disorder 
that was at least as likely as not aggravated during military 
service due to service-related stresses.
     
After May and July 2009 VA outpatient evaluations, the assessment 
was psychosis, and the examiner noted that a PTSD consultation 
had concluded that the Veteran did not meet the criteria for 
PTSD.  In October, the examiner noted that the Veteran was being 
treated for a substance-induced mood disorder and a psychosis.  
After examination, the assessments were alcohol dependence in 
remission, and substance-induced mood disorder.  After 
examination in February 2010 that showed no psychosis, the 
assessment was substance-induced mood disorder.  

In this case, there is no question that the Veteran had 
psychiatric complaints in service in 2002 and 2003, and an 
adjustment disorder was diagnosed; the question for resolution is 
whether there is a nexus between those complaints and findings 
and any current acquired psychiatric disorder.  However, the 
competent, probative medical evidence provides no legal basis for 
the grant of service connection for any current acquired 
psychiatric disorder.  As noted above, the September 2004 VA 
psychological examiner concluded that the veteran's current 
psychiatric presentation was not consistent with an ongoing 
adjustment disorder, and that he did not currently have an 
adjustment disorder, which had resolved.  Although the 2004 VA 
examiner diagnosed an alcohol-induced psychotic disorder with 
hallucinations and delusions, and alcohol and cocaine abuse, and 
the March 2009 VA psychiatric examiner diagnosed a substance-
induced psychotic disorder that he opined was at least as likely 
as not aggravated during military service due to service-related 
stresses, the law and regulations specifically preclude the grant 
of service connection for disability that is the result of a 
veteran's abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 
38 C.F.R. § 3.301(a).  As noted above, disease incurred during 
active military service shall not be deemed to have been incurred 
in line of duty if such disease was a result of the abuse of 
alcohol or drugs by the person on whose service benefits are 
claimed.  Alcohol abuse means the use of alcoholic beverages over 
time, or such excessive use at any one time, sufficient to cause 
disability to the user; drug abuse means the use of illegal 
drugs, or the use of substances other than alcohol to enjoy their 
intoxicating effects.  See 38 C.F.R. § 3.301(d).

With respect to the veteran's assertions that he suffers from 
PTSD, the above evidence does not support the current existence 
of a valid diagnosis of PTSD.  January 2004 VA outpatient records 
showed continuing treatment and evaluation of the Veteran for 
drug and alcohol abuse, but a PTSD screen was noted not to be 
applicable to the Veteran; after mental status evaluation, a 
clinical psychologist felt that the Veteran was not an 
appropriate candidate for a PTSD program.  Although a September 
2004 VA psychologist noted the past finding that the Veteran was 
not an appropriate candidate for a VA PTSD treatment program, and 
the diagnoses included delayed-onset PTSD, the latter diagnosis 
was made on the basis of the veteran's statements and self-
reported symptoms, and his reports of unverified inservice 
stressors, and thus may not be considered a valid diagnosis of 
PTSD.  After specific mid-December 2008 VA evaluation of the 
Veteran for the possibility of PTSD that included Mississippi 
Scale testing and examination, the examiner concluded that 
evidence towards a diagnosis of PTSD was not seen.  The March 
2009 VA psychiatric examiner noted that December 2008 VA records 
showed no evidence for PTSD, and a subsequent May 2009 VA 
examiner noted that a PTSD consultant had concluded that the 
Veteran did not meet the criteria for PTSD.    
  
On that record, the Board finds no basis upon which to grant 
service connection for any current acquired psychiatric disorder 
which the competent evidence shows are only manifestations of 
underlying drug and alcohol abuse.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on an examiner's 
knowledge and skill in analyzing the data, and the medical 
conclusion he reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).
  
In addition to the medical evidence of record, the Board also has 
considered the veteran's assertions and testimony relating his 
inservice psychiatric complaints to currently-diagnosed 
psychiatric disorders; however, such do not provide any basis for 
allowance of the claim.  The Board emphasizes that the appellant 
is competent to offer evidence as to facts within his personal 
knowledge, such as his own symptoms.  However, medical matters 
such as diagnosis, causation, and etiology are solely within the 
province of trained medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layman without the 
appropriate medical training or expertise, the appellant simply 
is not competent to render an opinion on such medical matters.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Hence, his assertions in this regard have no probative value.
  
For all the foregoing reasons, the Board finds that the claim for 
service connection for an acquired psychiatric disorder must be 
denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).




ORDER

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


